117 Ga. App. 628 (1968)
161 S.E.2d 420
EDGE
v.
THE STATE.
43580.
Court of Appeals of Georgia.
Submitted April 3, 1968.
Decided April 11, 1968.
John N. Crudup, for appellant.
Jeff C. Wayne, Solicitor General, for appellee.
JORDAN, Presiding Judge.
The appellant was convicted of the offense of shooting at another and received a one-year sentence. The evidence authorizes the verdict. The other enumerations of error, being merely reiterated in the brief and unsupported by citation of authority, cannot be considered. Rule 17 (c) (2), this court; Head v. Lee, 203 Ga. 191, 201 (5) (45 SE2d 666); Elam v. Atlantic C. L. R. Co., 115 Ga. App. 656 (6a) (155 SE2d 644); Smith v. Biggers, 115 Ga. App. 661 (2) (155 SE2d 719). Also, see Strickland v. English, 115 Ga. App. 384, 385 (154 SE2d 710).
Judgment affirmed. Pannell and Deen, JJ., concur.